                                 Case 20-12688-MFW                      Doc 1        Filed 10/26/20           Page 1 of 19



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Rubio’s Restaurants, Inc.

2.   All other names debtor
     used in the last 8 years     Rubio’s Coastal Grill
                                  Rubio’s Fresh Mexican Grill
     Include any assumed
     names, trade names and       Rubio’s
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  2200 Faraday Avenue, Suite 250
                                  Carlsbad, CA 92008
                                  Number, Street, City, State & ZIP Code                            Number, Street, City, State & ZIP Code

                                  San Diego                                                         Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.rubios.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     26832695.1
                                       Case 20-12688-MFW                  Doc 1         Filed 10/26/20              Page 2 of 19
Debtor    Rubio’s Restaurants, Inc.                                                                     Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                             None of the above

                                        B. Check all that apply
                                             Tax-exempt entity (as described in 26 U.S.C. §501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                             Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                             7225

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                             Chapter 7
     debtor filing?
                                             Chapter 9

     A debtor who is a “small                Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who
                                                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                             Chapter 12

9.   Were prior bankruptcy                  No
     cases filed by or against
     the debtor within the last 8           Yes
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE “ATTACHMENT 1 TO VOLUNTARY PETITION”                        Relationship
                                                  District                                 When                              Case number, if known


 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     26832695.1
                                 Case 20-12688-MFW                      Doc 1       Filed 10/26/20              Page 3 of 19
Debtor   Rubio’s Restaurants, Inc.                                                                Case number (if known)
         Name




11. Why is the case filed in     Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal        Yes Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                             Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No


                                            Yes.         Insurance agency
                                                         Contact name
                                                         Phone


         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                            1,000-5,000                                25,001-50,000
    creditors
                                     50-99                                           5001-10,000                                50,001-100,000
     (on a consolidated basis)       100-199                                         10,001-25,000                              More than 100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (on a consolidated basis)       $50,001 - $100,000                              $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities            $0 - $50,000                                    $1,000,001 - $10 million                   $500,000,001 - $1 billion
     (book value; on a                $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
     consolidated basis)             $100,001 - $500,000                             $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                           $100,000,001 - $500 million                More than $50 billion




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    26832695.1
Case 20-12688-MFW   Doc 1   Filed 10/26/20   Page 4 of 19
                       Case 20-12688-MFW           Doc 1    Filed 10/26/20     Page 5 of 19




                               ATTACHMENT 1 TO VOLUNTARY PETITION

                               Pending Bankruptcy Cases Filed by Affiliated Entities

                On the date hereof, each of the affiliates listed below, including the debtor in this chapter
         11 case (collectively, the “Debtors”), will file or have filed a petition in this Court for relief
         under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532.
         Contemporaneously with the filing of their voluntary petitions, the Debtors are filing a motion
         requesting that the Court consolidate their chapter 11 cases for administrative purposes only.

         The Debtors are the following entities (along with their federal tax identification numbers):

         1. MRRC Hold Co. (XX-XXXXXXX)

         2. Rubio’s Restaurants, Inc. (XX-XXXXXXX)

         3. Rubio’s Restaurants of Nevada, Inc. (XX-XXXXXXX)

         4. Rubio’s Incentives, LLC (XX-XXXXXXX)




26835663.1
Case 20-12688-MFW   Doc 1   Filed 10/26/20   Page 6 of 19
                                    Case 20-12688-MFW                     Doc 1          Filed 10/26/20             Page 7 of 19



      Debtor name     Rubio’s Restaurants, Inc.
      United States Bankruptcy Court for the:                              District of Delaware

      Case number (If known):
                                                                                     (State)
                                                                                                                                                   Check if this is an
                                                                                                                                                       amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                           12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and         Nature of the claim      Indicate if claim   Amount of unsecured claim
     mailing address, including zip code         email address of creditor contact   (for example, trade      is contingent,      If the claim is fully unsecured, fill in only
                                                                                     debts, bank loans,       unliquidated, or    unsecured claim amount. If claim is partially
                                                                                     professional services,   disputed            secured, fill in total claim amount and
                                                                                     and government                               deduction for value of collateral or setoff to
                                                                                     contracts)                                   calculate unsecured claim.

                                                                                                                                  Total claim,    Deduction     Unsecured
                                                                                                                                  partially       value of      claim
                                                                                                                                  secured         collateral or
                                                                                                                                                  setoff
     SUNWEST BANK                               Attn: Robert Engle                             PPP Loan         Contingent                                      $10,000,000.00
1    500 N. Brand Blvd                          P: 818-697-7010
     Suite 1750                                 F: 562-895-5000
     Glendale, CA 91203                         rengle@sunwestbank.com
     SOUTHWEST TRADERS                          Attn: Terence Walsh & Kenny                     Trade                                                           $3,242,373.59
2    INCORPORATION                              Smith
     27565 Diaz Road                            P: 951-676-2559
     Temecula, CA 92590                         terancew@southwesttraders.com;
                                                kennys@southwesttraders.com
     INTERNAL REVENUE                           Centralized Insolvency Operation CARES Act - Payroll                                                            $2,475,755.88
3    SERVICE                                    P: 215-222-8200                     Tax Deferral
     2970 Market St                             F: 855-235-6787
     Philadelphia, PA 19104
     STATE OF CALIFORNIA                        State Board of Equalization                    Sales Tax                                                        $1,446,516.38
4    450 N Street, Mic 121                      P: 800-807-6755
     Sacramento, CA 94279-0121                  StateInfo@state.ca.gov

     AZ DEPARTMENT OF                           Attn: Robert Ryan                              Sales Tax                                                          $222,625.67
5    REVENUE                                    P: 602-716-7070
     1600 West Monroe Street                    F: 602-542-2072
     Phoenix, AZ 85007                          VDA@azdor.gov
     ORANGE CITY MILLS L.P.                     c/o Simon Property Group, Inc.                   Rent                                                             $183,945.44
6    Attn: Trey Peckenpaugh                     P: 212-746-9612; 317-636-1600
     399 Park Avenue, 29th Floor                trey.peckenpaugh@simon.com
     New York, NY 10022
     SAN DIEGO GAS & ELECTRIC                   Attn: A.J. Moreno                              Utilities                                                          $170,538.42
7    8326 Century Park Court                    P: 619-654-8720
     San Diego, CA 92123                        F: 858-654-1256
     SHOPS AT MISSION VIEJO,                    c/o Simon Property Group, Inc.                   Rent                                                             $161,479.64
8    LLC                                        P: 212-746-9612; 317-636-1600
     Attn: Trey Peckenpaugh; Dan                trey.peckenpaugh@simon.com;
     Seabaugh                                   dseabaugh@simon.com
     399 Park Avenue, 29th Floor
     New York, NY 10022

    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                          page 1
                                  Case 20-12688-MFW                 Doc 1        Filed 10/26/20              Page 8 of 19


    Debtor
                   Rubio’s Restaurants, Inc.                                                    Case number (if known)
                  Name



     Name of creditor and complete          Name, telephone number, and     Nature of the claim (for   Indicate if claim   Amount of unsecured claim
     mailing address, including zip code    email address of creditor       example, trade debts,      is contingent,      If the claim is fully unsecured, fill in only
                                            contact                         bank loans, professional   unliquidated, or    unsecured claim amount. If claim is partially
                                                                            services, and              disputed            secured, fill in total claim amount and
                                                                            government contracts)                          deduction for value of collateral or setoff to
                                                                                                                           calculate unsecured claim.

                                                                                                                           Total           Deductio       Unsecured
                                                                                                                           claim, if       n for          claim
                                                                                                                           partially       value of
                                                                                                                           secured         collateral
   COLE MT SAN JOSE CA, LP                 Attn: Brian McGlynn                       Rent                                                                 $137,882.65
9  2398 E. Camelbak Road, 4th Floor        P: 602-778-8700; 323-860-4900
   Phoenix, AZ 85016                       dbenavente@arcpreit.com
   SIMON PROPERTY GROUP LP                 c/o Simon Property Group, Inc.            Rent                                                                 $137,028.16
10 Attn: Trey Peckenpaugh                  P: 212-746-9612; 317-636-1600
   399 Park Avenue, 29th Floor             trey.peckenpaugh@simon.com
   New York, NY 10022
   CAPREF PASEO LLC                        c/o The Paseo                             Rent                                                                 $134,324.78
11 Attn: Deana Doetzl                      P: 626-795-8891
   300 E Colorado Blvd                     deana.doetzl@thepaseopasadena
   Suite 213                               .com
   Pasadena, CA 91101-2269
   BROKAW VENTURES II LLC                  c/o Dollinger Properties                  Rent                                                                 $132,856.99
12 Attn: David B Dollinger; Tia Fisher     P: 650-508-8666; 408-660-7680
   555 Twin Dolphin Drive                  tia@dollingerproperties.com
   Suite 600
   Redwood City, CA 94065
   FREEHOLD CHANDLER                       c/o The Macerich Company                  Rent                                                                 $130,836.23
13 TRUST LLC                               P: 602-953-6200; 310-394-6000
   Attn: Brea Williams                     breanna.williams@macerich.co
   Chandler Fashion Center                 m
   401 Wilshire Blvd., Suite 700
   Santa Monica, CA 90401
   FASHION VALLEY MALL LLC c/o Simon Property Group, Inc.                            Rent                                                                 $126,599.40
14 Attn: Trey Peckenpaugh      P: 212-746-9612; 317-636-1600
   399 Park Avenue, 29th Floor trey.peckenpaugh@simon.com
   New York, NY 10022
   RELIABLE INVESTMENT                     c/o C21 LLP                               Rent                                                                 $125,580.40
15 COMPANY, LLP                            P: 303-623-0200
   1528 Wazee St                           F: 303-454-5401
   Denver, CO 80202                        doug@antonoff.com
   HART PACIFIC COMMONS                    c/o Nassau Land Company II,               Rent                                                                 $123,076.94
16 LLC                                     LP
   Attn: Jennifer Duarte                   P: 510-770-9798
   21 E Victoria St                        jduarte@vestar.com
   Santa Barbara, CA 93101
   FLATIRON PROPERTY                       c/o The Macerich Company                  Rent                                                                 $120,944.57
17 HOLDING, LLC                            P: 310-394-6000; 720-887-9900
   Attn: Kim Campbell                      kim.campbell@macerich.com
   401 Wilshire Blvd., Suite 401
   Santa Monica, CA 90401
   SOUTHERN CALIFORNIA                     Attn; Julia A. Mosel, Esq.               Utilities                                                             $116,890.89
18 EDISON                                  P: 626-302-6789
   2244 Walnut Grove Avenue                julia.mosel@sce.com
   PO Box 800
   Rosemead, CA 91770
   UTC VENTURE LLC                         c/o Westfield Corporation                 Rent                                                                 $115,464.36
19 Attn: Lin Corbin                        P: 858-546-8858; 858-453-2930
   11601 Wilshire Blvd.                    lcorbin@us.westfield.com
   Los Angeles, CA 90025
    Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                     page 2
                                Case 20-12688-MFW                 Doc 1         Filed 10/26/20              Page 9 of 19


   Name of creditor and complete          Name, telephone number, and      Nature of the claim (for   Indicate if claim   Amount of unsecured claim
   mailing address, including zip code    email address of creditor        example, trade debts,      is contingent,      If the claim is fully unsecured, fill in only
                                          contact                          bank loans, professional   unliquidated, or    unsecured claim amount. If claim is partially
                                                                           services, and              disputed            secured, fill in total claim amount and
                                                                           government contracts)                          deduction for value of collateral or setoff to
                                                                                                                          calculate unsecured claim.

                                                                                                                          Total           Deductio       Unsecured
                                                                                                                          claim, if       n for          claim
                                                                                                                          partially       value of
                                                                                                                          secured         collateral
   ROSEVILLE SHOPPINGTOWN, c/o Westfield Corporation                                Rent                                                                 $111,489.70
20 LLC                              P: 310-478-4456; 916-787-2081
   Attn: Jeff Richardson            jeff.richardson@urw.com
   1173 Galleria Blvd., Ste. P210-B
   Roseville, CA 95678
   US FOODS CULINARY                     Attn: John Friede                          Trade                                                                $111,362.30
21 EQUIPMENT & SUPPLIES LLC              P: 800-486-4636 Ext 2052; 847-
   5353 Nathan Ln N                      720-8000
   Plymouth, MN 55442                    John.Friede@usfoods.com
   US FOODSERVICE                        Attn: Brad Fisher                          Trade                Disputed                                        $110,863.72
22 Department 01680                      P: 800-365-7238
   300 Lawrence Dr                       brad.fisher@usfood.com
   Livermore, CA 94550
   GRIFFIN PARTNERS III - 200            c/o Jester Gibson & Moore, LLP             Rent                                                                 $109,670.40
23 UNION, LP                             P: 303-377-7888
   Attn: Colleen Prescott                F: 303-377-7075
   1999 Broadway, Suite 3225             cprescott@jgllp.com
   Denver, CO 80202
   OLO                                   Attn: Noah Glass                           Trade                                                                $109,281.07
24 c/o Mobo Systems, Inc.                P: 212-260-0895
   26 Broadway, 24th Floor               F: 212-656-1671
   New York, NY 10004                    info@mobosystems.com
   GGP LIMITED PARTNERSHIP               c/o Brookfield Properties/Rouse            Rent                                                                 $109,113.76
25 Attn: Alan Clark                      Properties, LLC
   1114 Avenue of The Americas           P: 312-960-2739; 619-427-6701
   Suite 2800                            F: 312-960-5064
   New York, NY 10036-7703               alan.clark@brookfieldproperties
                                         retail.com
   SAFEWAY INC                           c/o Albertsons Companies                   Rent                                                                 $109,038.17
26 Attn: Tara Emery                      P: 208-395-6200; 208-395-3871
   250 E Parkcenter Blvd                 F: 208-395-6349
   Boise, ID 83706                       tara.emery@albertsons.com
   STAR-WEST PARKWAY                     c/o Jones Lang LaSalle IP, Inc.            Rent                                                                 $105,471.17
27 MALL, LP                              P: 310-378-6281
   Attn: Bob Dishler                     robert.dishler@am.jll.com
   2141 Rosecrans Avenue
   Suite 6100
   El Segundo, CA 90245
                                                                                    Rent                                                                 $103,015.51
28 HENRY J. MEYER
   Long Beach, CA 90803

   ALMADEN RANCH LLC                     c/o Arcadia Companies                      Rent                                                                 $102,902.81
29 Attn: Cathy Consolino                 P: 408-982-8468; 408-961-8133
   5185 Cherry Ave, Suite 10             jrandolph@ngkf.com;
   San Jose, CA 95118                    cathy.consolino@arcadiacompa
                                         nies.com
   ECOLAB, INC.                          Attn: Douglas M. Baker, Jr.                Trade                                                                $101,833.99
30 1 Ecolab Place                        P: 800-352-5326
   St. Paul, MN 55102-2233               F: 651-225-3098
                                         institutionalorders@ecolab.com




  Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                      page 3
                         Case 20-12688-MFW               Doc 1      Filed 10/26/20         Page 10 of 19




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re:
                                                                                 Chapter 11

         RUBIO’S RESTAURANTS, INC., et al.,                                      Case No. 20-___________(___)

                                                                                 (Joint Administration Requested)
                                   Debtors.1



                           COMBINED CORPORATE OWNERSHIP STATEMENT
                              AND LIST OF EQUITY INTEREST HOLDERS
                       PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, Rubio’s Restaurants, Inc., a Delaware corporation, and its affiliates, who are each

         debtors and debtors in possession in the above-captioned cases (each a “Debtor”), hereby state as

         follows:

                  1.      Debtor MRRC Hold Co. is owned by the following non-debtor entities:

                            Entity                                              Ownership Interest2

         Daniel Pittard                                     Common Stock:                             -

                                                            Series A Preferred Stock:                 706.64 shares

                                                            Series A-1 Preferred Stock:               -

         Frank Henigman                                     Common Stock:                             -
         2200 Faraday Avenue
         Suite 250                                          Series A Preferred Stock:                 100.00 shares
         Carlsbad, CA 92008
                                                            Series A-1 Preferred Stock:               -



         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number are: Rubio’s Restaurants, Inc. (0303); MRRC Hold Co. (1242); Rubio’s Restaurants of Nevada, Inc.
             (7609); and Rubio’s Incentives, LLC (9359). The Debtors’ mailing address is 2200 Faraday Avenue, Suite 250,
             Carlsbad, CA 92008.
         2
             Ownership percentages have been rounded to the nearest hundredth.
26835681.2
                        Case 20-12688-MFW      Doc 1   Filed 10/26/20       Page 11 of 19




         GC SBIC IV, L.P.                       Common Stock:                      -
         200 Park Avenue, 25th Floor
         New York, NY 10166                     Series A Preferred Stock:          1,988.84 shares

                                                Series A-1 Preferred Stock:        -

         Golub Capital Partners Coinvestment    Common Stock:                      -
         Ltd.
         200 Park Avenue, 25th Floor            Series A Preferred Stock:          3,081.75 shares
         New York, NY 10166
                                                Series A-1 Preferred Stock:        -

         Kenneth Hull                           Common Stock:                      127.00 shares

                                                Series A Preferred Stock:          63.14 shares

                                                Series A-1 Preferred Stock:        -

         LEG Partners Debenture, L.P.           Common Stock:                      -
         200 Park Avenue, 25th Floor
         New York, NY 10166                     Series A Preferred Stock:          1,059.00 shares

                                                Series A-1 Preferred Stock:        -

         Liz Drake                              Common Stock:                      380.00 shares

                                                Series A Preferred Stock:          -

                                                Series A-1 Preferred Stock:        -

         Marc Simon                             Common Stock:                      -
         2200 Faraday Avenue
         Suite 250                              Series A Preferred Stock:          300.00 shares
         Carlsbad, CA 92008
                                                Series A-1 Preferred Stock:        -

         Mark Watkins                           Common Stock:                      -

                                                Series A Preferred Stock:          70.53 shares

                                                Series A-1 Preferred Stock:        -

         Millennium Trust Company (Frank        Common Stock:                      -
         Henigman)
         2200 Faraday Avenue                    Series A Preferred Stock:          100.00 shares
         Suite 250
         Carlsbad, CA 92008                     Series A-1 Preferred Stock:        32.00 shares



26835681.2
                     Case 20-12688-MFW          Doc 1    Filed 10/26/20       Page 12 of 19




         Millennium Trust Company                 Common Stock:                      -
         (Marc Simon)
         2200 Faraday Avenue                      Series A Preferred Stock:          300.00 shares
         Suite 250
         Carlsbad, CA 92008                       Series A-1 Preferred Stock:        96.00 shares

         Mill Road Capital                        Common Stock:                      1.00 share
         382 Greenwich Ave
         Suite 1                                  Series A Preferred Stock:          95,842.10 shares
         Greenwich, CT 06830
                                                  Series A-1 Preferred Stock:        16,715.00 shares

         Ralph Rubio                              Common Stock:                      -
         2200 Faraday Avenue
         Suite 250                                Series A Preferred Stock:          2,105.27 shares
         Carlsbad, CA 92008
                                                  Series A-1 Preferred Stock:        -

         United Insurance Company of America      Common Stock:                      -
         C/O Golub Capital Account
         One E Wacker Drive                       Series A Preferred Stock:          185.70 shares
         9th Floor
         Chicago, IL 60601                        Series A-1 Preferred Stock:        -

         William Sheldon                          Common Stock:                      33.00 shares

                                                  Series A Preferred Stock:          -

                                                  Series A-1 Preferred Stock:        -

                                                 Total shares of Common Stock: 541.00
                                        Total shares of Series A Preferred Stock: 105,902.97
                                      Total Shares of Series A-1 Preferred Stock: 16,843.00

                2.    Kenneth Hull and Liz Drake own more than 10% of the Common Stock of Debtor

         MRRC Hold Co. Mill Road Capital owns more than 10% of the Series A Preferred Stock and

         the Series A-1 Preferred Stock of Debtor MRRC Hold Co.

                3.    Debtor MRRC Hold Co. is the direct or indirect parent of each of the other

         Debtors.

                4.    The Debtor listed below is 100% owned by MRRC Hold Co.:

                          Rubio’s Restaurants, Inc.

26835681.2
                  Case 20-12688-MFW       Doc 1    Filed 10/26/20   Page 13 of 19




             5.   The Debtors listed below are 100% owned by Rubio’s Restaurants, Inc.:

                     Rubio’s Incentives, LLC
                     Rubio’s Restaurants of Nevada, Inc.




26835681.2
             Case 20-12688-MFW          Doc 1     Filed 10/26/20     Page 14 of 19




                              SECRETARIAL CERTIFICATE

             The undersigned, Secretary of Rubio’s Restaurants, Inc., a Delaware corporation
(the “Company”), hereby certifies as follows:

              1.      I am the duly qualified and elected Secretary of the Company and, as such,
                      am familiar with the facts herein certified, and I am duly authorized to
                      certify same on behalf of the Company.

              2.      Attached hereto as Exhibit A is a true and complete copy of the Resolutions
                      of the Board of Directors (the “Board”) of the Company, duly adopted at a
                      properly convened meeting of the Board on October 25, 2020, by vote of
                      the directors.

              3.      Such resolutions have not been amended, altered, annulled, rescinded, or
                      revoked, and are in full force and effect as of the date hereof. There exist
                      no other subsequent resolutions of the Board relating to the matters set forth
                      in the resolutions attached hereto.

              IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
___ day of October,
25th              2020.


                                                     By: _____________________________
                                                     Name: Frank Henigman
                                                     Title: Secretary
           Case 20-12688-MFW   Doc 1   Filed 10/26/20   Page 15 of 19




                                 Exhibit A

                                Resolutions

                                See attached.




Unknown
document
property
name.
                         Case 20-12688-MFW           Doc 1     Filed 10/26/20      Page 16 of 19




                                                 RESOLUTIONS
                                                    OF THE
                                             BOARD OF DIRECTORS
                                                      OF
                                           RUBIO’S RESTAURANTS, INC.

                                                Adopted October 25, 2020

                  WHEREAS, the Board has reviewed and considered the financial and operational
           condition of the Company and the Company’s business on the date hereof, including the historical
           performance of the Company, the assets of the Company, the current and long-term liabilities of
           the Company, the market for the Company’s assets, credit market conditions, and macroeconomic
           conditions impacting the Company; and

                   WHEREAS, the Board has received, reviewed and considered the recommendations of
           the senior management of the Company and the Company’s legal, financial, and other advisors as
           to the relative risks and benefits of pursuing a bankruptcy proceeding under the provisions of
           chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).

                  NOW, THEREFORE, BE IT:

                  Commencement and Prosecution of Bankruptcy Case

                   RESOLVED, that, in the judgment of the Board, it is desirable and in the best interests of
           the Company, its creditors, stockholders and other interested parties, that a voluntary petition (the
           “Petition”) be filed by the Company in the United States Bankruptcy Court for the District of
           Delaware (the “Bankruptcy Court”) commencing a case (the “Bankruptcy Case”) under the
           provisions of chapter 11 of the Bankruptcy Code; and it is further

                  RESOLVED, that each duly appointed officer of the Company (each, an “Authorized
           Person” and collectively, the “Authorized Persons”), be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered, on behalf of the Company, to
           execute, acknowledge, deliver, and verify the Petition and to cause the same to be filed with the
           Bankruptcy Court at such time as such Authorized Person may determine; and it is further

                  RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered on behalf of the Company, to execute,
           acknowledge, deliver and verify and file any and all petitions, schedules, statements of affairs, lists
           and other papers and to take any and all related actions that such Authorized Persons may deem
           necessary or proper in connection with the filing of the Petition and commencement of the
           Bankruptcy Case; and it is further

                  RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered, from time to time in the name and
           on behalf of the Company, to perform the obligations of the Company under the Bankruptcy Code,
           with all such actions to be performed in such manner, and all such certificates, instruments,
           guaranties, notices and documents to be executed and delivered in such form, as the Authorized

Unknown
document
property
name.
                        Case 20-12688-MFW          Doc 1     Filed 10/26/20     Page 17 of 19




           Person performing or executing the same shall approve, and the performance or execution thereof
           by such Authorized Person shall be conclusive evidence of the approval thereof by such
           Authorized Person and by the Company; and it is further

                   RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered from time to time in the name and on
           behalf of the Company, to cause the Company to enter into, execute, deliver, certify, file, record
           and perform such agreements, instruments, motions, affidavits, applications for approvals or
           rulings of governmental or regulatory authorities, certificates or other documents, to pay all
           expenses, including filing fees, and to take such other actions, as in the judgment of such
           Authorized Persons, shall be necessary, proper and desirable to prosecute to a successful
           completion the Bankruptcy Case and to effectuate the restructuring or liquidation of the
           Company’s debt, other obligations, organizational form and structure and ownership of the
           Company, all consistent with the foregoing resolutions and to carry out and put into effect the
           purposes of these resolutions, and the transactions contemplated by these resolutions, their
           authority thereunto to be evidenced by the taking of such actions; and it is further

                  Retention of Professionals

                   RESOLVED, that the law firm of Ropes & Gray LLP (“Ropes & Gray”) be, and hereby
           is, authorized, directed and empowered to represent the Company as general bankruptcy counsel
           to represent and assist the Company in carrying out its duties under the Bankruptcy Code, and to
           take any and all actions to advance the Company’s rights, including the preparation of pleadings
           and filings in its Bankruptcy Case; and in connection therewith, the Authorized Persons be, and
           each of them, acting alone or in any combination, hereby is, authorized, directed and empowered,
           on behalf of and in the name of the Company to execute appropriate retention agreements, pay
           appropriate retainers prior to and immediately upon the filing of the Bankruptcy Case, and to cause
           to be filed an appropriate application for authority to retain the services of Ropes & Gray; and it
           is further

                   RESOLVED, that the law firm of Young Conaway Stargatt & Taylor, LLP (“Young
           Conaway”) be, and hereby is, authorized, directed and empowered to represent the Company as
           Delaware bankruptcy counsel to represent and assist the Company in carrying out its duties under
           the Bankruptcy Code, and to take any and all actions to advance the Company’s rights, including
           the preparation of pleadings and filings in its Bankruptcy Case; and in connection therewith, the
           Authorized Persons be, and each of them, acting alone or in any combination, hereby is, authorized,
           directed and empowered, on behalf of and in the name of the Company to execute appropriate
           retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
           Bankruptcy Case, and to cause to be filed an appropriate application for authority to retain the
           services of Young Conaway; and it is further

                   RESOLVED, that Mackinac Partners LLC (“Mackinac”) be, and hereby is, authorized,
           directed and empowered to provide to the Company restructuring advisors to represent and assist
           the Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions
           to advance the Company’s rights and obligations in connection with the Bankruptcy Case; and in
           connection therewith, the Authorized Persons be, and each of them, acting alone or in any


Unknown
document
property
name.
                         Case 20-12688-MFW          Doc 1    Filed 10/26/20     Page 18 of 19




           combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of the
           Company, to execute appropriate retention agreements, pay appropriate retainers, if required, prior
           to and immediately upon the filing of the Bankruptcy Case, and to cause to be filed an appropriate
           motion or application for authority to retain the services of Mackinac; and it is further

                  RESOLVED, that Gower Advisers (“Gower”) be, and hereby is, authorized, directed and
           empowered to serve as investment banker to represent and assist the Company in connection with
           the potential restructuring of the Company’s business and in carrying out its duties under the
           Bankruptcy Code and to take any and all actions to advance the Company’s rights and obligations
           in connection with the Bankruptcy Case; and in connection therewith, the Authorized Persons be,
           and each of them, acting alone or in any combination, hereby is, authorized, directed, and
           empowered, on behalf of and in the name of the Company, to execute appropriate retention
           agreements, pay appropriate retainers, if required, prior to and immediately upon the filing of the
           Bankruptcy Case, and to cause to be filed an appropriate application for authority to retain the
           services of Gower; and it is further

                   RESOLVED, that B. Riley Financial, Inc. (“B. Riley”) be, and hereby is, authorized,
           directed and empowered to serve as the Company’s real estate advisor in connection with the
           Bankruptcy Case; and in connection therewith, the Authorized Persons be, and each of them, acting
           alone or in any combination, hereby is, authorized, directed and empowered, on behalf of and in
           the name of the Company to execute appropriate retention agreements, pay appropriate retainers,
           if required, prior to and immediately upon the filing of the Bankruptcy Case, and to cause to be
           filed an appropriate application for authority to retain the services of B. Riley; and it is further

                   RESOLVED, that Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) be,
           and hereby is, authorized, directed and empowered to serve as the notice, claims, solicitation and
           balloting agent in connection with the Bankruptcy Case; and in connection therewith, the
           Authorized Persons be, and each of them, acting alone or in any combination, hereby is, authorized,
           directed and empowered, on behalf of and in the name of the Company to execute appropriate
           retention agreements, pay appropriate retainers, if required, prior to and immediately upon the
           filing of the Bankruptcy Case, and to cause to be filed an appropriate application for authority to
           retain the services of Stretto; and it is further

                   RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered, on behalf of and in the name of the
           Company to employ any other individual and/or firm as professionals, consultants, financial
           advisors, or investment bankers to the Company as are deemed necessary to represent and assist
           the Company in carrying out its duties under the Bankruptcy Code, and in connection therewith,
           the Authorized Persons be, and each of them, acting alone or in any combination, hereby is,
           authorized, directed and empowered, on behalf of and in the name of the Company to execute
           appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
           filing of the Bankruptcy Case, and to cause to be filed an appropriate application for authority to
           retain the services of such firms; and it is further




Unknown
document
property
name.
                         Case 20-12688-MFW           Doc 1    Filed 10/26/20      Page 19 of 19




                  Postpetition Financing

                   RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
           combination, hereby is, authorized, directed and empowered, on behalf of and in the name of the
           Company, to: (a) authorize, negotiate, execute and deliver a debtor-in-possession loan facility
           pursuant to that certain Super-Priority Debtor-in-Possession Credit Agreement (as amended,
           restated, amended and restated, supplemented or otherwise modified from time to time, the “DIP
           Credit Agreement”; capitalized terms not otherwise defined herein shall have the meanings set
           forth in the Credit Agreement),by and among Golub Capital Markets LLC, as administrative agent
           (the “DIP Agent”), the lenders party thereto (the “DIP Lenders”), the Company, as borrower
           thereunder, and certain of the Company’s affiliates as loan parties thereto, in substantially the form
           provided to the Board; (b) negotiate, execute and deliver guaranties of the foregoing facility by
           certain affiliates of the Company; (c) grant security interests in favor of the DIP Agent, for the
           benefit of the DIP Lenders, to secure the obligations under the DIP Credit Agreement and the other
           loan documents executed in connection therewith; (d) negotiate the use of the cash collateral of
           the Company’s existing secured lenders and the form of adequate protection to be granted in
           connection with such use; and (e) authorize, negotiate, execute and deliver the other Loan
           Documents and such additional agreements, instruments, and documents as may be contemplated
           or required by the DIP Credit Agreement upon such other terms and conditions as such Authorized
           Persons executing the same may consider necessary, proper or desirable, and to take such
           additional action and to execute and deliver each other agreement, instrument or document to be
           executed and delivered, in the name and on behalf of the Company, including, but not limited to,
           the Security Agreement and the Pledge Agreement, all with such changes therein and additions
           thereto as any Authorized Person approves, such approval to be conclusively evidenced by the
           taking of such action or by the execution and delivery thereof; and it is further

                  General Resolutions

                    RESOLVED, that all actions heretofore taken, and all agreements, instruments, reports
           and documents executed, delivered or filed through the date hereof, by any Authorized Person of
           the Company in, for and on behalf of the Company, in connection with the matters described in or
           contemplated by the foregoing resolutions, are hereby approved, adopted, ratified and confirmed
           in all respects as the acts and deeds of the Company as of the date such action or actions were
           taken; and it is further

                  RESOLVED, that these resolutions of the Board shall be filed with the minutes of the
           proceedings of the Board.




Unknown
document
property
name.
